Exhibit CSX TRANSPORTATION, INC., as Issuer CSX CORPORATION, as Guarantor AND THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., Trustee SECOND SUPPLEMENTAL INDENTURE Dated as of October 24,2008 8.375% Secured Equipment Notes due 2014 SECOND SUPPLEMENTAL INDENTURE dated as of October 24, 2008 among CSX Transportation, Inc., a Virginia corporation (the “Company”), CSX Corporation, a Virginia corporation (the “Guarantor”), and The Bank of New York Mellon Trust Company, N.A. (formerly known as The Bank of New York Trust Company, N.A.), a national banking association, Trustee (the “Trustee”). RECITALS
